Citation Nr: 1612699	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

2. Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD), due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter before the Board of Veterans' Appeals (Board) originates from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2015, the Board remanded the claims listed on the cover sheet of this decision for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 


FINDING OF FACT

In a January 2016 written statement that contains the Veteran's name and claim number, he expressed his wish to withdraw the claims for service connection for ischemic heart disease and an increased rating for diabetes. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2016 written statement that includes the Veteran's name and claim number, he clearly expressed his wish to withdraw his service connection claim for ischemic heart disease and his claim for an increased rating for diabetes.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  Indeed, as discussed in the Board's March 2015 remand, an appeal concerning these issues was never perfected to the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the claims for service connection for ischemic heart disease and an increased rating for diabetes are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is dismissed. 

Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD), due to Agent Orange exposure is dismissed.  




____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


